United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
ALBANY, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1345
Issued: September 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2013 appellant, through her attorney, filed a timely appeal from a
December 21, 2012 merit decision of the Office of Workers’ Compensation Programs’ (OWCP)
hearing representative. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective June 3,
2012 based on her capacity to perform the duties of a gate guard.
On appeal, appellant’s counsel alleges that the decision was contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 19, 1990 appellant, then a 37-year-old mark up clerk, filed an occupational
disease claim alleging that she developed a wrist condition as a result of her employment duties.
She was placed on limited duty. OWCP accepted appellant’s claim for synovitis of the left wrist
and bilateral carpal tunnel syndrome. Appellant underwent arthroscopy and partial resection of
the triangular fibrous cartilage of the left wrist.
On December 3, 1992 appellant filed a recurrence claim alleging that on November 15,
1992 her left and right wrists worsened to the point that she had to wear a brace on her right wrist
and elevate it. She stopped work and received disability compensation. Appellant returned to
modified duty.
OWCP granted appellant a schedule award for 10 percent permanent impairment of the
right and left upper extremities.2
On November 16, 2010 the employing establishment withdrew appellant’s modified clerk
position through the National Reassessment Process. Appellant stopped work and filed a claim
for recurrence of disability. In a decision dated December 3, 2010, OWCP accepted her
recurrence of disability claim and paid wage-loss compensation.
OWCP referred appellant, along with a statement of accepted facts, to Dr. Patrick J.
Hughes, a Board-certified neurologist, for a second-opinion examination. In a January 19, 2011
report, Dr. Hughes reviewed appellant’s records, including the statement of accepted facts and
provided an accurate history of injury. He related her complaints of pain in both wrists and hands
when doing repetitious works. Appellant also described numbness and tingling in both hands
that would last for a number of hours. Dr. Hughes reported that she had no trouble sitting,
standing, walking or driving and lifting up to 35 pounds. Examination revealed normal strength
in the deltoid, biceps and triceps. Dr. Hughes observed that light touch and pain sensation were
normal. Tinel’s and Phalen’s signs were positive. Dr. Hughes stated that the history and
mechanism of injury were consistent with appellant’s diagnosed bilateral carpal tunnel syndrome
and that she had not fully recovered from her work-related injury. He reported that she
continued to suffer residuals of her condition. Dr. Hughes explained that appellant’s limitations
in repetitive movements such as fine manipulation and simple grasping prevented her from
returning to her date-of-injury job as a clerk, but she could work in another occupation that was
not as strenuous. He limited her to no lifting more than 35 pounds, no more than four hours a
day of fine manipulation, and no more than one hour of simple grasping. Dr. Hughes concluded
that appellant reached maximum medical improvement.
On March 4, 2011 OWCP referred appellant for vocational rehabilitation training based
on Dr. Hughes’ January 19, 2011 report.
On June 1, 2011 appellant returned to modified duty working four hours a day as a
modified window clerk. The physical requirements of the job included standing, twisting,
grasping, bending, walking and lifting no more than 35 pounds up to four hours a day.
2

By decision dated September 21, 2010, OWCP denied an additional impairment rating.

2

OWCP continued to pay appellant compensation for intermittent periods of wage loss.
On July 29, 2011 the employing establishmentadvised appellant that it was no longer able
to accommodate her medical restrictions. OWCP referred her back to vocational rehabilitation
and paid wage-loss compensation. On February 23, 2012 appellant was placed on the periodic
rolls.
In reports dated August 5, September 6, October 20and November 4, 2011 and
January 25, 2012 a vocational rehabilitation counselor discussed appellant’s education and work
history and noted that she graduated from high school and attended a few semesters at a
community college. The vocational rehabilitation counselor reported that appellant worked for
the employing establishment for 17 years. The vocational rehabilitation counselor summarized
efforts to find vocational training or suitable alternative employment for appellant within her
physical restrictions.
On November 17, 2011 the vocational rehabilitation counselor identified three positions
for appellant listed in the Department of Labor’s Dictionary of Occupational Titles (DOT) for
information clerk, DOT #237.367-022, customer service representative, DOT #239.362-014 and
Gate Guard, DOT #372.667-030. The vocational rehabilitation counselor identified the
occupation requirements for an information clerk, customer service representative and gate guard
and provided job descriptions. The positions of information clerk and customer service
representative were noted to be sedentary strength position and the position of gate guard was
found to be light strength position.3 All of the positions were found to be within appellant’s
restrictions, her vocational and work history, education, skills and training so as to reflect her
capacity to earn wages. The vocational rehabilitation counselor contacted the Bureau of Labor
Statistics for that region and determined that the jobs for an information clerk, customer service
representative and gate guardwere being performed in sufficient numbers so as to make them
reasonably available to the claimant within her commuting area and there was a positive labor
market for both jobs. The weekly wages were $393.08 for an information clerk,$443.46 for a
customer service representative and $380.96 for a gate guard.
In a November 21, 2011 duty status report, Dr. Jeffrey Ribner, a Board-certified
neurologist, noted appellant’s diagnosis of bilateral carpal tunnel syndrome. He reported that she
was capable of working eight hours a day with restrictions of lifting up to 35pounds, fine
manipulation for one to three hours a day and simple grasping for four hours a day.
In a March 7, 2012 report, the vocational rehabilitation counselor stated that appellant
had participated in 90 days of job placement services but was not offered a position.
On April 3, 2012 OWCP obtained updated salary information from the employing
establishment. In a letter dated April 4, 2012, itadvised appellant of its proposal to reduce her
3

The duties of a gate guard were described as: opens gate to allow entrance or exit of employees, truckers and
authorized visitors; checks credentials or approved roster before admitting anyone; issues passes at own discretion;
directs visitors and truckers to various parts of grounds or buildings; inspects outgoing traffic; may record number of
trucks or other carriers entering and leaving; may perform maintenance duties such as mowing lawns and sweeping
gate areas; may supervise use of time clocks for recording arrival and departure of employees. The physical
restrictions included light strength, occasional handling and no fingering.

3

wage-loss compensation as the factual and medical evidence established that she was not totally
disabled. Appellant had the capacity to earn wages as a gate guard, DOT #372.667-030 at the
rate of $390.19 a week, in accordance with the factors outlined in 5 U.S.C. § 8115. It calculated
that her compensation rate should be adjusted to $1,960.00 each four weeks. The vocational
rehabilitation counselor found that the gate guard position was suitable for appellant, given her
work restrictions and was available in her commuting area. OWCP allowed appellant 30 days in
which to submit any contrary evidence.
In an April 25, 2012 statement, appellant alleged that every job that the rehabilitation
counselor found for her involved clerical work even though she was restricted from working on a
computer all day. She noted that the position of gate guard required mowing the lawn and
frequent use of her wrists all day. Appellant stated that she was entitled to refuse jobs that were
not related to her skill set of the last 31½ years at the employing establishment. She also
disagreed with OWCP listing her as totally disabled and requested that she be given another parttime position at the employing establishment. Appellant submitted various application and
interview lists and print-outs of job searches that she had completed.
By decision dated May 31, 2012, OWCP reduced appellant’s compensation to reflect her
wage-earning capacity as a gate guard effective June 3, 2012.
On June 10, 2012 appellant requested an oral hearing. She alleged that the gate guard job
was not within her medical restrictions and that if she was capable of performing these duties
then she should be given a job with the employing establishment. Appellant also noted her
disagreement with why the employing establishment was unable to accommodate her medical
restrictions.
On October 15, 2012 a telephone hearing was held. Appellant was represented
byStephen Larkin, an OWCP advocate. She described her duties as a postal clerk and provided a
history of her employment with the employing establishment and her medical condition.
Appellant noted that Drs. Hughes and Ribner authorized her to return to full duty with
restrictions of lifting up to 35 pounds, fine manipulation up to four hours and simple grasping up
to one hour. She stated that the gate guard duties of mowing lawns and sweeping gate areas
involved simple grasping. Counsel alleged that the physical demands of the gate guard position
required occasional handlingfor two hours and 40 minutes of the day, which exceeded the
restriction of one hour of handling and grasping duties. The hearing representative stated that the
fourhours of fine manipulation and one-hour of simple grasping totaled five hours of handling.
In a June 4, 2012 report, Dr. Ribner noted appellant’s complaints of pain, predominantly
in her left hand and related her problems with finding a job because she could not use the
computer but all the jobs were computerized. Upon examination he observed good strength
throughout and good small hand movements. Phalen’s maneuver and Tinel’s sign were positive
at the wrists bilaterally. Dr. Ribner did not note any focal weakness. He diagnosed bilateral
carpal tunnel syndrome and partial permanent disability with small hand movements.
In an August 13, 2012 report, Dr. Ribner related appellant’s complaints of intermittent
pain in her right and left upper extremities. He conducted an examination and noted no

4

significant changes. Dr. Ribner opined that appellant could work full time with restrictions
regarding repetitive motion.
In a June 4 and August 13, 2012 duty status reports, Dr. Ribner authorized appellant to
return to work on June 4, 2012 with restrictions. He limited her to lifting no more than 35
pounds for eight hours a day, fine manipulation for one to three hours a day and simple grasping
up to four hours a day.
In an October 26, 2012 statement, Mr. Larkin requested that Dr. Hughes, the secondopinion examiner, be given an opportunity to determine the suitability of the gate guard position.
He alleged that because holding gardening tools involved grasping, the gate guard position
required more than one hour of grasping.
By decision dated December 21, 2012, OWCP’s hearing representative affirmed the
May 31, 2012 reduction in wages finding that the medical evidence established that appellant
was capable of performing the selected position of a gate guard and that this position fairly and
reasonably represented appellant’s capacity to earn wages.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of proving that the
disability has ceased or lessened in order to justify termination or modification of compensation
benefits.4 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regards to the nature of the injury, his or her degree of physical impairment,
his or her usual employment,his or her age, his or her qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect his or
her wage-earning capacity in his or her disabled condition.6
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence relied upon must provide a detailed description of the condition.7Additionally,

4

Bettye F. Wade, 37 ECAB 556 (1986); Ella M. Gardner, 36 ECAB 238 (1984).

5

See Del K. Rykert, 40 ECAB 284 (1988).

6
7

5 U.S.C. § 8115(a); 20 C.F.R. § 10.520; see Pope D. Cox, 39 ECAB 143 (1988).
William H. Woods, 51 ECAB 619 (2000).

5

the Board has held that a wage-earning capacity determination must be based on a reasonably
current medical evaluation.8
OWCP procedure instructs that, in cases where a claimant has undergone vocational
rehabilitation, the vocational rehabilitation counselor will submit a final report to the vocational
rehabilitation specialist summarizing why vocational rehabilitation was unsuccessful and listing
two or three jobs which are medically and vocationally suitable for the claimant. Where no
vocational rehabilitation services were provided, the vocational rehabilitation specialist will have
provided the report. Included will be the corresponding job numbers from DOT (or OWCP
specified equivalent) and pay ranges in the relevant geographical area.9 Once this selection is
made, a determination of wage rage and availability in the open labor market should be made
through contact with the state employee service or other applicable service. Finally, application
of the principles set forth in the Shadrick10decision will result in the percentage of the
employee’s loss of wage-earning capacity.
In determining an employee’s wage-earning capacity based on a position defined suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from postinjury or subsequently acquired conditions. Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation.11 Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.12
ANALYSIS
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
effective June 3, 2012 based on her capacity to earn wages in the constructed position of gate
guard.
The Board finds that the weight of medical evidence is represented by the January 19,
2011 report from Dr. Hughes, who provided a second opinion evaluation that established that
appellant was not totally disabled. Dr. Hughes provided an accurate history of injury and
conducted a thorough examination. He explained that appellant’s limitations in repetitive
movements such as fine manipulation and simple grasping prevented her from returning to her
date-of-injury job as an office clerk. Dr. Hughes opined that she could work in another
8

John D. Jackson, 55 ECAB 465 (2004).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8 (October 2009).
10

Albert C. Shadrick, 5 ECAB 376 (1953).

11

James Henderson, Jr., 51 ECAB 268 (2000).

12

Albert L. Poe, 37 ECAB 684 (1986); David Smith, 34 ECAB 409 (1982).

6

occupation that was not as strenuous as her office clerk position. He limited appellant to lifting
no more than 35 pounds, fine-manipulation for up to four hours and simple grasping for up to
one hour.Based on Dr. Hughes’ report, OWCP referred her for vocational rehabilitation. The
Board finds that it properly referred appellant for vocational rehabilitationcounselor as she was
capable of working with restrictions. In a November 17, 2011 report, the vocational
rehabilitation counselor identified positions that conformed to appellant’s capabilities and
determined that she could perform the duties of a gate guard.
Appellant disagreed with the proposed reduction and in a telephone hearing alleged that
the requirements for occasional handling exceeded her medical restrictions. The Board finds,
however, that the physical demands of the gate guard position do not exceed her restrictions
provided by Dr. Hughes’ January 19, 2011 second-opinion report. The position has a light
strength level and does not require frequent fingering, handling or grasping.13 The Department
of Labor’s Dictionary of Occupational Titles classified the position as within light strength
The vocational
levels, occasional reaching and handling and negligible fingering.14
rehabilitation counselor determined that the position was being performed in sufficient numbers
so as to make them reasonably available to the claimant within her commuting area.
The Board finds that OWCP considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, such as age, employment and qualifications, in
determining that the position of gate guard represented her wage-earning capacity.The
rehabilitation counselor noted that appellant had a high school diploma and over 30 years of
work experience with the employing establishment. The vocational rehabilitation counselor also
contacted the Bureau of Labor Statistics for that region and found the position to be in sufficient
numbers so as to make it reasonably available to appellant within her commuting area. The
evidence of record establishes that appellant has the requisite physical ability, skill and
experience to perform the position and that such a position was reasonably available within the
general labor market of her commuting area. OWCP therefore properly determined that the
position of gate guard reflected appellant’s wage-earning capacity and using the Shadrick
formula15 properly reduced her compensation effective June 3, 2012.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP met its burden of proof in reducing appellant’s
compensation.

13

See A.L., Docket No. 13-857 (issued August 14, 2013).

14

Supra note 3.

15

Supra note 10.

7

ORDER
IT IS HEREBY ORDERED THATthe December 21, 2012 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: September 19, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

